                                                          IT IS ORDERED

                                                          Date Entered on Docket: February 5, 2020




                                                          ________________________________
                                                          The Honorable Robert H Jacobvitz
                                                          United States Bankruptcy Judge
______________________________________________________________________

                          UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF NEW MEXICO

     IN RE:

            Esther M. Jaramillo,                         Case No. 19-12528-ja7

                    Debtor.

                  DEFAULT ORDER GRANTING RELIEF FROM STAY AND
                      ABANDONMENT OF PROPERTY LOCATED AT
                           603 Park Street, Socorro, NM 87801

            This matter came before the Court on the Motion for Relief from Stay and

     Abandonment of Property filed on January 3, 2020, Docket No. 17 (the “Motion”), by

     Lakeview Loan Servicing, LLC (“Movant”). The Court, having reviewed the record and

     the Motion, and being otherwise sufficiently informed, FINDS:

            (a)     On January 3, 2020, Movant served the Motion and notice of the Motion

     (the “Notice”) on counsel of record for Debtor, Esther M. Jaramillo, and the case trustee,

     Yvette J. Gonzales, (the “Trustee”) by use of the Court’s case management and electronic

     filing system for the transmission of notices, as authorized by Fed.R.Civ.P. 5(b)(3) and




                                                                              File No. NM-19-158715
                                                                          Order, Case No. 19-12528-ja7
   Case 19-12528-j7      Doc 20    Filed 02/05/20     Entered 02/05/20 13:37:56 Page 1 of 5
  NM LBR 9036-1, and on the Debtor and US Trustee by United States first class mail, in

  accordance with Bankruptcy Rules 7004 and 9014;

         (b)    The Motion relates to the following property legally described as:




                and commonly known as: 603 Park Street, Socorro, NM 87801;

         (c)    The Notice specified an objection deadline of 21 days from the date of

  service of the Notice, to which three days was added under Bankruptcy Rule 9006(f);

         (d)    The Notice was sufficient in form and content;

         (e)    The objection deadline expired on January 28, 2020;

         (f)    As of January 30, 2020, no objections to the Motion have been filed;



                                                                           File No. NM-19-158715
                                                                       Order, Case No. 19-12528-ja7
Case 19-12528-j7     Doc 20    Filed 02/05/20     Entered 02/05/20 13:37:56 Page 2 of 5
            (g)   The Motion is well taken and should be granted as provided herein; and

            (h)   By submitting this Order to the Court for entry, the undersigned counsel

  for Movant certifies under penalty of perjury that on January 30, 2020, McCarthy &

  Holthus, LLP searched the data banks of the Department of Defense Manpower Data

  Center (“DMDC”) and found that the DMDC does not possess any information indicating

  that the Debtor is currently on active military duty of the United States.

            IT IS THEREFORE ORDERED:

            1.    Pursuant to 11 U.S.C. §362(d), Movant and any and all holders of liens

  against the Property, of any lien priority, are hereby granted relief from the automatic

  stay:

            (a)   To enforce their rights in the Property, including foreclosure of liens and a

  foreclosure sale, under the terms of any prepetition notes, mortgages, security

  agreements, and/or other agreements to which Debtor is a party, to the extent permitted

  by applicable non-bankruptcy law, such as by commencing or proceeding with

  appropriate action against the Debtor or the Property, or both, in any court of competent

  jurisdiction; and

            (b)   To exercise any other right or remedy available to them under law or

  equity with respect to the Property.

            2.    The Property is hereby abandoned pursuant to 11 U.S.C. §554 and is no

  longer property of the estate. Creditor shall not be required to name the Trustee as a

  defendant in any action involving the Property or otherwise give the Trustee further

  notice.

            3.    The automatic stay is not modified to permit any act to collect any



                                                                              File No. NM-19-158715
                                                                          Order, Case No. 19-12528-ja7
Case 19-12528-j7       Doc 20     Filed 02/05/20     Entered 02/05/20 13:37:56 Page 3 of 5
  deficiency or other obligation as a personal liability of the Debtor, although the Debtor

  can be named as a defendant in litigation to obtain an in rem judgment if Debtor is

  granted a discharge, or to foreclose the Property in accordance with applicable non-

  bankruptcy law. Nothing contained herein shall preclude Creditor or and any and all

  holders of liens against the Property, from proceeding against the Debtor personally, to

  collect amounts due, if Debtor's discharge is denied or if Debtor's bankruptcy is

  dismissed.

         4.      This Order shall continue in full force and effect if this case converted to a

  case under another chapter of the Bankruptcy Code.

         5.      This Order is effective and enforceable upon entry. The 14-day stay

  requirement of Fed.R.Bankr.P. 4001(a)(3) is waived.

         6.      Movant is further granted relief from the stay to engage in loan

  modification discussions or negotiations or other settlement discussions with the Debtor

  and to enter into a loan modification with the Debtor.

                                  ###END OF ORDER###

  RESPECTFULLY SUBMITTED BY:


  /s/ Stephanie L. Schaeffer
  McCarthy & Holthus, LLP
  Stephanie L. Schaeffer, Esq.
  Attorneys for Movant,
  6501 Eagle Rock NE, Suite A-3
  Albuquerque, NM 87113
  (505) 219-4900
  /s/ submitted electronically 1/31/2020
  sschaeffer@mccarthyholthus.com




                                                                              File No. NM-19-158715
                                                                          Order, Case No. 19-12528-ja7
Case 19-12528-j7      Doc 20     Filed 02/05/20     Entered 02/05/20 13:37:56 Page 4 of 5
  COPIES TO:

  DEBTOR
  Esther M. Jaramillo
  603 Park Street
  Socorro, NM 87801

  DEBTOR(S) COUNSEL
  Wayne OBrien McCook
  waynemccook@mccooklawfirm.com

  CASE TRUSTEE
  Yvette J. Gonzales
  yjgllc@yahoo.com

  US TRUSTEE
  PO Box 608
  Albuquerque, NM 87103-0608

  SPECIAL NOTICE(S)
  James E. Shively
  Ball, Santin & McLeran, PLC
  2999 N. 44th Street, Suite 500
  Phoenix, AZ 85018




                                                                         File No. NM-19-158715
                                                                     Order, Case No. 19-12528-ja7
Case 19-12528-j7        Doc 20     Filed 02/05/20   Entered 02/05/20 13:37:56 Page 5 of 5
